      Case 2:17-cv-02320-JAR-JPO Document 139 Filed 06/03/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

Ashley Huff and Gregory Rapp,                  )
individually and on behalf of all others       )
similarly situated,                            )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )     Case No. 2:17-cv-02320-JAR-JPO
                                               )
CoreCivic, Inc., f/k/a Corrections             )
Corporation of America, et al.                 )
                                               )
       Defendants.                             )
                                               )

                                     JOINT STATUS REPORT

       Pursuant to Court Order (Doc. 22), parties have prepared the following status order for the

month of May, 2019.

       In May, Plaintiffs continued reviewing discovery materials, and preparing for class

certification briefing. Plaintiffs also prepared for and attended mediation with defendants.

       For their part, Defendants responded to discovery, reviewed and produced documents, and

conferred with Plaintiffs on various discovery matters. Defendants also requested depositions,

which are in the process of being scheduled.
Case 2:17-cv-02320-JAR-JPO Document 139 Filed 06/03/19 Page 2 of 3




                              HORN AYLWARD & BANDY, LLC

                               /s/ Joseph A. Kronawitter
                              Robert A. Horn              KS #70254
                              Joseph A. Kronawitter       KS #19665
                              Horn Aylward & Bandy, LLC
                              2600 Grand Boulevard, Suite 1100
                              Kansas City, Missouri 64108
                              Telephone: (816) 421-0700
                              Facsimile: (816) 421-0899
                              rhorn@hab-law.com
                              jkronawitter@hab-law.com

                              LAW OFFICES OF BRIAN TIMOTHY
                              MEYERS

                              _/s/ Brian T. Meyers
                              Brian Timothy Meyers
                              Brian C. McCart
                              1044 Main Street, Suite 400
                              Kansas City, Missouri 64105
                              Telephone: (816) 842-0006
                              btmeyers@btm-law.com
                              bmccart@btm-law.com

                              ATTORNEYS FOR PLAINTIFFS



                              HUSCH BLACKWELL, LLP

                               /s/ Tessa Jacob
                              Tessa Jacob                 KS #15535
                              Alyssa M. Mayer             KS #27746
                              4801 Main St., Suite 1000
                              Kansas City, MO 64112
                              Telephone: (816) 983-8000
                              Facsimile: (816) 983-8080
                              Email: tessa.jacob@huschblackwell.com
                                     alyssa.mayer@huschblackwell.com




                                2
      Case 2:17-cv-02320-JAR-JPO Document 139 Filed 06/03/19 Page 3 of 3




                                             R. Ryan Harding
                                             235 East High St., Suite 200
                                             P.O. Box 1251
                                             Jefferson City, MO 65102
                                             (Pro Hac Vice)
                                             Telephone: (573) 635-9118
                                             Facsimile: (573) 634-7854
                                             Email: ryan.harding@huschblackwell.com

                                             ATTORNEYS FOR DEFENDANT
                                             SECURUS TECHNOLOGIES, INC.


                                             POLSINELLI PC

                                             /s/ Thomas G. Kokoruda
                                             Thomas G. Kokoruda           (#22293)
                                             Lauren E. Tucker McCubbin (#21960)
                                             Amy D. Fitts                 (#78293)
                                             POLSINELLI PC
                                             900 W. 48th Place, Suite 900
                                             Kansas City, Missouri 64112-1895
                                             Phone: (816) 753-1000
                                             Fax: (816) 753-1536
                                             tkokoruda@polsinelli.com
                                             ltucker@polsinelli.com
                                             afitts@polsinelli.com

                                             ATTORNEYS FOR DEFENDANT
                                             CORECIVIC, INC.



                                CERTIFICATE OF SERVICE

      I hereby certify that on June 3, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will automatically send a notice of electronic filing to all
person registered for ECF as of that date.


                                                     /s/ Joseph A. Kronawitter




                                                3
